Annual Statement as to Compliance For the Year Ended December 31, 2007 Morgan Stanley Capital I Inc. Series 2007-HQ11 Pursuant tothe SubservicingAgreement governing the referenced transaction, I hereby attest that: i.A review of the activities of Capmark Finance Inc. as Primary Servicer during the period, and of its performance under this Subservicing Agreement, has been made under my supervision. ii.To the best of my knowledge, based on such review, Capmark Finance Inc. as Primary Servicer, has fulfilled in all material respects its obligations under thisSubservicing Agreement throughout the period. Capmark Finance Inc. /s/ Mark E. McCool By: Mark E. McCool Title: Managing Director Date: February 20, 2008 .inv 112lib A Capmark Finance Inc. 116 Welsh Road Real Estate Finance, Investment, Services Horsham, Pa 19044
